Citation Nr: 0311117	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service connected 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from May 1985 to June 1992. 

The veteran was granted service connection for hypertension 
in a September 1992 rating decision and was awarded a 10 
percent disability rating.  The veteran appealed the 
September 1992 rating decision, but his substantive appeal 
was not timely received by the RO.  

In January 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his hypertension.  
In an April 1999 rating decision, the RO confirmed and 
continued the veteran's 10 percent rating.  The veteran 
disagreed with the April 1999 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2000.  

In October 2002, the Board remanded this issue to have a 
local hearing scheduled, as requested by the veteran in a 
March 2002 statement.  However, in January 2003 the veteran 
informed the Board that he no longer wanted a hearing.

Other issues

The veteran also perfected an appeal as to the RO's denial of 
service connection for  erectile dysfunction.  Subsequently, 
in November 2001, the RO issued a decision granting service 
connection for erectile dysfunction.  That issue has 
accordingly been resolved in the veteran's favor and will not 
be addressed in this decision.  

In a March 2002 rating decision, the RO denied service 
connection for diabetes.  The veteran has not appealed that 
decision.


FINDING OF FACT

The veteran's systolic blood pressure readings are 
predominantly below 200; diastolic readings are predominantly 
below 110.


CONCLUSION OF LAW

The criteria for a disability rating for hypertension higher 
than 10 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hypertension.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by the April 1999 and March 2002 
rating decisions, by the February 2000 statement of the case 
(SOC), and by the June 2000 and June 2002 supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim for an increased rating.  

The RO sent the veteran a letter in April 2001, which 
notified him of the evidence necessary to substantiate an 
increased rating claim.  This letter informed the veteran of 
evidence the RO would obtain, and notified him that it would 
contact him if additional evidence were needed.

Moreover, a letter was sent to the veteran in December 2001, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the December 2001 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran identified VA outpatient treatment 
records.  The RO requested and obtained these records.  The 
medical evidence, discussed below, contains information 
concerning the veteran's hypertensive disorder which is 
sufficient to enable the Board to render an informed decision 
in this case.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not check the box or otherwise 
indicate on his VA Form 9 that he wanted a BVA hearing.  The 
veteran requested a local RO hearing in March 2002; however, 
he submitted a signed waiver of that request in January 2003.  
The veteran's representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria

Under Diagnostic Code 7101 [Hypertensive vascular disease 
(hypertension and isolated systolic hypertension)], the 
following levels of disability are included.

60 % Diastolic pressure predominantly 130 or more;

40 % Diastolic pressure predominantly 120 or more;

20 % Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;

10 % Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control

Note 1: Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on 
at least three different days. For purposes of this 
section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm. 

Note 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing 
it rather than by a separate evaluation.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hypertension, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  He essentially contends that, although his 
blood pressure readings alone do not necessarily warrant a 
higher rating, if other factors are considered, such as the 
amount of medication required and the variability of blood 
pressure measurements recorded, a higher rating is warranted.

Karnas considerations

The Board observes in passing that effective January 12, 
1998, VA revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  62 Fed. Reg. 65207-65224 
(1997).  The increased rating claim now on appeal was filed 
in January 1999.  Because the veteran's claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 
3-00.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has reviewed the diagnostic codes available and has 
determined that the Diagnostic Code 7101 is the most 
appropriate, given the veteran's medical history, his 
diagnosis of hypertension, and the symptomatology of record.  
The veteran has not requested that another diagnostic code be 
used.   

The veteran complains primarily of elevated blood pressure 
readings and of the numerous medication he is required to 
take.  The veteran complained in September 2000 that at least 
one of his medications makes him tired or "knocks him out."  
However, the Board notes that Diagnostic Code 7101 does 
contemplate continuous medication for control of blood 
pressure.  Because the primary symptoms associated with the 
veteran's disability center on his elevated blood pressure 
readings and the medications needed to control his blood 
pressure, and because Diagnostic Code 7101 addresses both 
these factors in its rating criteria, the Board believes that 
Diagnostic Code 7101 is the most appropriate diagnostic code 
available.  

The Board notes in passing that the veteran has reported 
erectile dysfunction as a side effect of his hypertension 
medication.  In December 2000 a VA examiner found that the 
veteran's hypertension medications were the primary cause of 
his erectile dysfunction.  As described in the Introduction, 
service connection has been granted on a secondary basis for 
erectile dysfunction.  Therefore, such symptoms will not be 
considered in evaluating the veteran's hypertension.  

Schedular rating

The Board has carefully reviewed the evidence of record, and 
for reasons which will be expressed in greater detail below 
finds that the veteran's overall level of symptomatology is 
not consistent with that enumerated for a 20 percent or 
higher rating.  

Recent blood pressure readings are as follows: 

January 1999-140/90		May 2000-146/92
January 1999-158/94		September 2000-181/104
February 1999-166/103		September 2000-200/122
February 1999-177/117		October 2000-146/48
May 1999-154/102		December 2000-155/86
May 1999-166/103		December 2000-150/100
August 1999-159/100		May 2001-170/105
January 2000-148/89		July 2001-131/76
January 2000-152/90		September 2001-181/104
January 2000-172/101		December 2001-141/75
January 2000-155/101		December 2001-144/79
January 2000-162/114		December 2001-168/93
April 2000-148/94			February 2002-135/69
May 2000-141/79			February 2002-129/79

As can be seen, and most significantly for the resolution of 
this appeal, all systolic readings but one are below 200 and 
all diastolic readings but three are below 110.  The 
veteran's highest reading of 200/122, in September 2000, was 
accompanied by a note from the examiner that the veteran had 
not taken one of his blood pressure medications since the 
previous day.  

As stated above, the criteria for a 20 percent rating is 
that, in a person requiring continuous medication, diastolic 
pressure readings are predominantly 110 or more, or systolic 
pressure readings are predominantly 200 or more.  As shown by 
the measurements of record, the veteran's blood pressure 
readings are predominantly below the values enumerated for a 
20 percent rating.  Such readings are consistent with the 
assignment of a 10 percent disability rating under Diagnostic 
Code 7101.

The veteran contends in a June 1999 statement that his blood 
pressure is not stable.  In September 2002, the veteran's 
representative argued that the veteran's blood pressure 
readings were erratic.  Based on the blood pressure readings 
recapitulated above and other medical evidence of record, the 
Board does not necessarily disagree with these statements.  
The veteran's blood pressure has alternately been described 
as poorly controlled (September 2000 and November 2000 
treatment records) and adequately controlled (March 2000).  

In any event, the occurrence of fluctuations in blood 
pressure is not a criteria contemplated by the rating 
schedule.  In fact, the use of the term "predominantly" in 
Diagnostic Code 7101 appears to take into account some 
fluctuation in readings, and would necessarily allow for the 
occurrence of some readings that exceed the criteria.  With 
the very few exceptions noted above, the veteran's blood 
pressure has fluctuated, but stayed within the bounds 
contemplated for a 10 percent rating.  

Neither the veteran or his representative has explained how 
these reported fluctuations would lead to the assignment of a 
higher disability rating under the applicable schedular 
criteria, and the Board itself cannot identify any reasonable 
explanation.  The Board is, of course, aware of the Court's 
holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating schedule do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, in this case 
there is no medical evidence of record which indicates or 
suggests that fluctuations in blood pressure readings 
constitute increased disability.
  
Lay persons without medical training, such as the veteran and 
his representative, are not competent to opine on medical 
matters. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].
Similarly, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the absence 
of evidence supportive of the veteran's contention, the Board 
must reject it.

Similar to the above argument, in the May 2000 Form 646 and 
in the October 2002 informal hearing presentation, the 
veteran's representative stated that a higher rating was 
warranted because the veteran was currently taking the 
maximum dosage of his medications and that the veteran's 
physicians have frequently changed his medications.  However, 
the representative does not state what additional disability 
has resulted from these factors and as discussed in the 
paragraph immediately above he is not competent to comment on 
medical matters.  

The veteran has asserted that an increased rating is 
warranted because he has had to have his hypertension 
medications regularly adjusted and increased.  The veteran is 
concerned at the amount of medication he now has to take, and 
believes that this indicates that his hypertension is worse 
than is reflected by the blood pressure readings of record.  
However, the schedular rating criteria do not permit an 
increased rating based on such considerations.  Indeed, under 
the rating criteria, a 10 percent rating specifically 
contemplates a situation that requires continuous medication 
for control.  There is no indication in the regulations that 
the amount or type of the medication is or should be a 
consideration.  A higher rating is not warranted unless the 
systolic or diastolic pressures are higher than shown by the 
evidence of record.  The Board cannot base an increase on 
factors that are not included in the rating schedule.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).
In short, the Board cannot accept the veteran's contentions.

The veteran also contends that the medication prescribed for 
hypertension has side effects such as fatigue.  Again, there 
is no competent medical evidence that such is the case.  
Although the veteran is competent to describe his symptoms, 
he is not competent to attribute those symptoms to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].    

In summary, based on the evidence of record and the schedular 
criteria noted above, the Board concludes that the 
preponderance of evidence is against the claim.
The veteran's claim of entitlement to an increased rating for 
service-connected hypertension is accordingly denied. 




CONTINUED ON NEXT PAGE



ORDER

The veteran's claim for entitlement to a rating higher than 
10 percent for hypertension is denied.




____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

